        Case 3:14-cv-00734-JWD-RLB             Document 41   08/03/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

MARICE S. NALLS (#423240)
                                                               CIVIL ACTION
VERSUS
                                                               NO. 14-734-JWD-RLB
N. BURL CAIN, WARDEN
                                           OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated July 7, 2020 (Doc. 38), to which an objection

was filed (Doc. 39);

       IT IS ORDERED that the petitioner’s application for habeas corpus relief (Doc. 1) is

denied, with prejudice.

       IT IS FURTHER ORDERED that, in the event that the petitioner seeks to pursue an

appeal, a certificate of appealability shall be denied.

       Judgment shall be entered accordingly.

       Signed in Baton Rouge, Louisiana, on August 3, 2020.


                                                     S
                                        JUDGE JOHN W. deGRAVELLES
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA
